Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 and 8 have been amended. Claim 9 has been added as a new claim. Claims 1-9 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 07/27/2022, with respect to claim objection have been fully considered and are persuasive. The claim objection of claim 3 has been withdrawn. 
Applicant’s arguments, see pg. 7, filed 07/27/2022, with respect to the 35 U.S.C. 112(f) claim interpretation, and subsequent 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive. The 35 U.S.C. 112(f) claim interpretation and subsequent 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been withdrawn. 
Applicant's arguments filed 07/27/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that an improvement to technology, the improvement being an improvement in the efficiency of transportation of freight from a first location to a second location without needed to prepare a vehicle dedicated for guidance. Applicant further argues that the invention improves technology by improving the efficiency of the physical distribution of the transport vehicle since it is possible to transport occupants and freight by using a bus as a guidance vehicle. Examiner disagrees. The alleged improvements, at best, represents an improvement in the judicial exception itself, not an improvement in computers or technology. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the Applicant’s alleged improvement in the efficiency of transportation of freight from a first location to a second location without needed to prepare a vehicle dedicated for guidance, and improving the efficiency of the physical distribution of the transport vehicle since it is possible to transport occupants and freight by using a bus as a guidance vehicle does not represent an improvement in technology. Further, the argument that the invention recites an improvement in technology by improving the efficiency of transporting freight since a driver is not required to transport he vehicle, is also directed to an improvement in the judicial exception itself (i.e. certain methods of organizing human activity), and not an improvement in technology. As such, the claim(s) does not recite additional elements that are sufficient to amount to significantly more than the judicial exception as the Applicant argues. Examiner maintains the 101 rejection. 
Applicant's arguments filed 07/27/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Salomon fails to disclose determining whether the freight is to be delivered to the second location based on the delivery destination of the freight. Examiner disagrees. Salomon discloses in ¶0037 the pieces of transport information including an address, position statement and/or coordinate for the destination (second location) associated with the address order; address, position statement and/or coordinate statement for the starting position (first location) associated with the transport order; ¶0039 disclosing the transport order instructs the vehicle to transport the shipment to the destination position (second location), which is a position at which a shipment to the be transported is intended to be delivered. In Salomon, the transport order instructs the vehicle to transport the shipment (freight) to the second location, which is the delivery destination. Salomon discloses the limitation.
Applicant further argues that the combination of Salomon in view of Sullivan fails to disclose determining a number of freights to be transported to the second location based on the freight information. Examiner disagrees. Salomon discloses the transport information including freight to be delivered to a destination (second location, ¶0037), and the pieces of transport convoy information include and/or represent pieces of information associated with a transport convoy such as the makeup of the transport convoy (¶0042). Salomon does not explicitly disclose determining a required number of transport vehicles for transporting the number of freights from the first location to the second location. Sullivan discloses this limitation/concept: (Sullivan ¶0026 and ¶0027 disclosing freight being moved from an origin to destination (second location) in a warehouse/dock environment; ¶0029 discloses the use of manually operated or autonomous AGVs to move the freight; ¶0042 disclosing the system obtaining data used to determine optimal instructions for loading/unloading, the data is utilized to optimize the number of AGVs required; ¶0043 disclosing optimizing the number of AGVs required; ¶0107 disclosing initial the initial optimization setup where the number of AGVs are determined that is required to complete all of the necessary moves; note that the move from the location to another in occurring on the dock (¶0106)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon to include based on the freight information of each freight that is to be delivered to the second location, determining a required number of transport vehicles for transporting the number of freights from the first location to the second location as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in order to determine the requirements to complete the necessary moves (see ¶0107 of Sullivan). Examiner maintains the 103 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-9 recite a system (i.e. machine). Therefore claims 1-9 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of acquiring freight information including a delivery destination of the freight for each freight in the first location; based on the delivery destination of the freight, determining whether the freight is to be delivered to the second location; determining a number of freights to be transported to the second location, based on the freight information for each freight based on the freight information of each freight that is to be delivered to the second location; determining a required number of [transport vehicles] for transporting the number of freights from the first location to the second location; and outputting information regarding the required number of [transport vehicles] to travel from the first location to the second location. The limitations are drawn to the transport or delivery of freight from one location to another, and amounts to certain methods of organizing human activity (commercial interactions, business relations), i.e. transporting freight from one location to another, and managing the operation of a transport vehicle. The limitations also correspond to mental processes (observation, evaluation, judgment, and opinion), i.e. acquiring freight information and determining a required number of transport vehicles for transporting the freight. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an electronic control unit (ECU) including a processor and a memory, a transport vehicle, and a display device. The additional element(s) amounts to linking the judicial exception to a particular field of use. The additional elements are also computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to generally linking the judicial exception to a particular field of use, and no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 3 recites the limitation that the additional element of the transport vehicle transports the freight being guided or towed by a guidance vehicle in at least of a plurality of sections of a route from the first location to the second location. The claim recites additional limitation(s) that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of the transport vehicle, and a guidance vehicle.
The additional elements amount to amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 8 recites the limitation that the additional element of the transport vehicle is an autonomous driving vehicle traveling autonomously so as to follow the guidance vehicle, by being guided  by the guidance vehicle. The claim recites additional limitation(s) that are further directed to the abstract idea analyzed above. The claim also recites the additional elements of the transport vehicle being an autonomous driving vehicle, and the guidance vehicle. 
The additional elements amount to amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 4-7, and 9 recite limitations and/or additional elements that are further directed to the abstract idea analyzed above. Therefore, claims 2, 4-7, and 9 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salomon (2019/0025821) in view of Sullivan (2018/0121864).

Claim 1: Salomon discloses: An operation management system that manages an operation of a transport vehicle that transports a freight from a first location to a second location, the system comprising: (Salomon ¶0006 disclosing obtaining transport information for an order representing a destination associated with the order; ¶0027 the transport service may be a delivery service or a carrier service; ¶0035 the transport vehicle may be a cargo ship, aircraft, land vehicle; ¶0038 disclosing the shipment may be a package, piece good, parcel shipment; ¶0047 the route is between a current position of the transport vehicle and destination position associated with the transport order (first location to second location))
an electronic control unit (ECU) including a processor and a memory configured to: (Salomon ¶0012, ¶0014, ¶0018 disclosing the control apparatus; ¶0027 disclosing a transport service apparatus, and ¶0028 disclosing the processor causing an apparatus to perform the disclosed method, further ¶0029 disclosing the computer program having a stage medium part of a processor and/or memory) 
acquire freight information including a delivery destination of the freight for each freight in the first location; (Salomon ¶0036 disclosing obtaining pieces of transport information on the control apparatus and/or leading unit; ¶0037 disclosing the pieces of transport information including an address, position statement and/or coordinate for the destination associated with the address order; address, position statement and/or coordinate statement for the starting position (first location) associated with the transport order; other information includes shipment information (e.g. identifier of the shipment, weight, dimensions, etc.))

Salomon in view of Sullivan discloses:
based on the delivery destination of the freight, determine whether the freight is to be delivered to the second location;  
Salomon discloses that the transport order instructs the vehicle to transport the shipment to the destination position, which is a position at which a shipment to the be transported is intended to be delivered (Salomon  ¶0039), but does not explicitly disclose based on the delivery destination of the freight, determine whether the freight is to be delivered to the second location. Sullivan discloses this limitation/concept: (Sullivan ¶0062 disclosing communication being received indicating that certain freight must reach a new and different final destination; the information is provided to the cross-dock management system; such information/communication affecting the freight could include weather related events (¶0063); ¶0064 further disclosing the cross-dock management system provides output data to other terminals; e.g. if a certain geographical region has been hit by a natural disaster, the MPs (which includes the freight, ¶0065) can be rerouted to different terminals to circumnavigate the area affected by the natural disaster. Therefore, the destination being affected by a natural disaster is communicated to the cross-docket management system that certain freight must reach a new destination, and as a result, the freight is rerouted to a different terminal to circumnavigate the affected region or destination.; based on the destination it is determined whether the freight is to be delivered to the rerouted terminal (second location; note also that Sullivan discloses the concept of transporting freight to many different locations around the country (destinations) via a system of terminals (see ¶0026); also that after a move such a conveying the freight to its destination MP, the AGV is supplied with the next instruction based on the previous destination; Sullivan discloses (¶0051-¶0052)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon to include based on the delivery destination of the freight, determine whether the freight is to be delivered to the second location as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in order to provide a system where the transport and docking operations are adaptable to handle exceptions (see ¶0007 of Sullivan).

determine a number of freights to be transported to the second location, based on the freight information for each freight; 
Salomon discloses that the shipment may consist of multiple shipments (Salomon ¶0157 and ¶0173), but does not explicitly disclose determining a number of freights to be transported to the second location, based on the freight information for each freight. Sullivan discloses this limitation/concept: (Sullivan ¶0042 disclosing the system including data with information needed to optimize the loading/unloading, the manifest data including freight dimensions and weight, if the freight is AGV compatible, etc. (freight information); ¶0057 disclosing also RFID tags storing data indicative of shipment weights, AGV compliance, number of shipment parcels, etc.; ¶0107 disclosing a number if criteria of the shipment/freight, i.e. number if parcels, number of pieces to be handled). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon to include determining a number of freights to be transported to the second location, based on the freight information for each freight as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in order to determine the requirements to complete the necessary moves (see ¶0107 of Sullivan)

 based on the freight information of each freight that is to be delivered to the second location, determine a required number of transport vehicles for transporting the number of freights from the first location to the second location; 
Salomon discloses the transport information including freight to be delivered to a destination (second location, ¶0037), and the pieces of transport convoy information include and/or represent pieces of information associated with a transport convoy such as the makeup of the transport convoy (¶0042). Salomon does not explicitly disclose determining a required number of transport vehicles for transporting the number of freights from the first location to the second location. Sullivan discloses this limitation/concept: (Sullivan ¶0026 and ¶0027 disclosing freight being moved from an origin to destination (second location) in a warehouse/dock environment; ¶0029 discloses the use of manually operated or autonomous AGVs to move the freight; ¶0042 disclosing the system obtaining data used to determine optimal instructions for loading/unloading, the data is utilized to optimize the number if AGVs required; ¶0043 disclosing optimizing the number if AGVs required; ¶0107 disclosing initial the initial optimization setup where the number of AGVs are determined that is required to complete all of the necessary moves; note that the move from the location to another in occurring on the dock (¶0106)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon to include based on the freight information of each freight that is to be delivered to the second location, determining a required number of transport vehicles for transporting the number of freights from the first location to the second location as taught by Sullivan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in order to determine the requirements to complete the necessary moves (see ¶0107 of Sullivan).

and output information regarding the required number of transport vehicles to travel from the first location to the second location by controlling a display device to display the information.
Salomon discloses determining the “makeup” of the transport convoy ((Salomon ¶0042 discloses pieces of transport convoy information including statements pertaining to the makeup of the transport convoy; the information pertaining to the makeup of the transport convoy includes changes when a vehicle joins the transport convoy and/or leaves the transport convoy). Salomon does not explicitly disclose outputting information regarding the required number of transport vehicles to travel from the first location to the second location by controlling a display device to display the information. Sullivan discloses this limitation/concept: (Sullivan ¶0026 and ¶0027 disclosing freight being moved from an origin to destination in a warehouse/dock environment; ¶0029 discloses the use of manually operated or autonomous AGVs to move the freight; ¶0107 disclosing initial the initial optimization setup where the number of AGVs are determined that is required to complete all of the necessary moves; ¶0108 disclosing the number of AGVs and freight instructions and deck instructions are stored in the instructions database that is received by the cross-dock management system; ¶0043 discloses data including the optimization of the number of AGVs required, and ¶0044 disclosing the instructions being stored in the instructions database; see also ¶0046 discloses the tablet being a device having a display capable of receiving instructions from the instruction database).

Claim 3: The operation management system according to claim 1, wherein the transport vehicle transports the freight by being guided or towed by a guidance vehicle in at least one of a plurality of sections of a route from the first location to the second location. (Salomon ¶0157 disclosing that the unmanned vehicle is configured to follow a vehicle traveling ahead autonomously; ¶0161 disclosing a cargo vehicle (bicycle) as the leading unit and vehicles 44 and 45 following the cargo vehicle autonomously; ¶0187 and Fig. 2 further disclosing the transport vehicle following the transport convoy; ¶0044 disclosing the a route being a path between multiple positions; ¶0047 disclosing the transport route for the transport vehicle, and ¶0049 disclosing the common route which is the part of the route where the for the transport vehicle to follow the transport convoy (see also ¶0056 disclosing the beginning of the common route section corresponding to a position where the route of the transport convo and transport vehicle meet); ¶0060 disclosing the transport vehicle following the transport convoy on the common route; see also ¶0168 disclosing the planned transport route section for the transport vehicle, and the common route for the transport vehicle with the transport convoy)

Claim 8: The operation management system according to claim 3, wherein the transport vehicle is an autonomous driving vehicle traveling autonomously so as to follow the guidance vehicle, by being guided by the guidance vehicle. (Salomon ¶0034 disclosing an autonomous transport vehicle configured to move autonomously; further the autonomous vehicle is configured to follow the leading unit (i.e. leading vehicle traveling ahead)

Claims 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salomon (2019/0025821) in view of Sullivan (2018/0121864) further in view of Karlsson (2019/0054920).


Claim 2: The operation management system according to claim 1, 
Salomon discloses the transport vehicles being guided by a pilot/leading vehicle and an operation plan/route for the vehicle, but does not explicitly disclose that the transport vehicle departs from the first location at each departure time defined in a preset operation plan of the transport vehicle, and the ECU determines the required number 20for each departure time, based on the freight information. Karlsson discloses these limitations:
wherein the transport vehicle departs from the first location at each departure time defined in a preset operation plan of the transport vehicle, (Karlsson ¶0050 disclosing sending a signal to the pilot vehicle with information on the starting point where the vehicle should initiate driving on the autonomous vehicle, and a signal with information regarding a time when the pilot vehicle should initiate the driving (departure time))
and the ECU determines the required number for each departure time, based on the freight information. (Karlsson ¶0118 disclosing a plurality of autonomous trucks are driven in a convoy to a first region and depending on the number of trucks planned to depart from the region at a specific check-out point, a corresponding number of pilot cars are requested to meet up at the check-out point wherein each pilot car guides a single dedicated one of the autonomous trucks to a destination in a second region; this is implemented by the central unit (in this case, the ECU), which determines the direction of the AVs and time of arrival of each AV at the respective check-in and check-out point, ¶0116)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include that the transport vehicle departs from the first location at each departure time defined in a preset operation plan of the transport vehicle, and the ECU determines the required number for each departure time, based on the freight information as taught by Karlsson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in view of Sullivan in order to improve traffic security for autonomous vehicles (see ¶0007 of Karlsson).

Claim 4: The operation management system according to claim 3, wherein the ECU is further configured to: 
determine one or a plurality of transport vehicles as the guidance vehicle, based on the required number of transport vehicles and a predetermined guidable number of transport vehicles allowed to be guided by the guidance vehicle, 
 Salomon discloses determining the guidance vehicle, but does not explicitly disclose determining one or a plurality of transport vehicles as the guidance vehicle, based on the required number determined by the of transport vehicles and a predetermined guidable number of transport vehicles allowed to be guided by the guidance vehicle. Karlsson discloses this limitation: (Karlsson ¶0118 disclosing a plurality of autonomous trucks are driven in a convoy to a first region and depending on the number of trucks planned to depart from the region at a specific check-out point, a corresponding number of pilot cars are requested to meet up at the check-out point wherein each pilot car guides a single dedicated one of the autonomous trucks to a destination in a second region; this is implemented by the central unit (in this case, the ECU), which determines the direction of the AVs and time of arrival of each AV at the respective check-in and check-out point, ¶0116)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include the guidance vehicle determination unit determines one or a plurality of transport vehicles as the guidance vehicle, based on the required number determined by the number determination unit and a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle as taught by Karlsson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in view of Sullivan in order to improve traffic security for autonomous vehicles (see ¶0007 of Karlsson).

Salomon as modified above, discloses the following limitation: 
and output information of the transport vehicle determined as the guidance vehicle. (Salomon ¶0109 disclosing the identifier of the convoy may be a wirelessly capturable identifier on an optical identifier and/or a radio transmitter (output information of the determined the guidance vehicle); ¶0110 discloses that this identifier is an identifier of the leading unit; the information on the leading unit of the transport convoy is sent to the apparatus (control unit) (¶0111))

Claim 5: Salomon discloses: The operation management system according to claim 3, wherein the ECU is further configured to: 3
acquire an operation plan of a regular operation vehicle, (Salomon ¶0041 disclosing the leading vehicle transmitting the follow information (direction of travel, etc.) (operation plan); and ¶0042 disclosing pieces of transport information includes route information associated with the planned route of the transport convoy; ¶0036 discloses the information on the transport convoy being received on the apparatus, the information includes position statements, in associated with the transportation order, etc. (operation plan), and transport convoy information (¶0041))
and output information of at least any one of the transport vehicle and the regular operation vehicle determined as the guidance vehicle. (Salomon ¶0041 disclosing the leading vehicle transmitting the follow information (direction of travel, speed, etc.); and ¶0042 disclosing pieces of transport information includes route information associated with the planned route of the transport convoy)

Salomon in view of Sullivan further in view of Karlsson discloses:
determine any one or more of the transport vehicle and the regular operation vehicle as the guidance vehicle, based on the required number of transport vehicles, a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, and the operation plan of the regular operation vehicle, 
Salomon discloses determining the guidance vehicle, but does not explicitly disclose determining any one or more of the transport vehicle and the regular operation vehicle as the guidance vehicle, based on the required number of transport vehicles, a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, and the operation plan of the regular operation vehicle. Karlsson discloses this limitation: (Karlsson ¶0118 disclosing a plurality of autonomous trucks are driven in a convoy to a first region and depending on the number of trucks planned to depart from the region at a specific check-out point, a corresponding number of pilot cars are requested to meet up at the check-out point wherein each pilot car guides a single dedicated one of the autonomous trucks to a destination in a second region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include determining any one or more of the transport vehicle and the regular operation vehicle as the guidance vehicle, based on the required number of transport vehicles, a predetermined guidable number of vehicles allowed to be guided by the guidance vehicle, and the operation plan of the regular operation vehicle as taught by Karlsson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in view of Sullivan in order to improve traffic security for autonomous vehicles (see ¶0007 of Karlsson).

Claim 6: The operation management system according to claim 5, 
Salomon discloses that the transport vehicle may be a land vehicle, truck, rail vehicle, etc. (¶0035), but does not explicitly disclose that the regular operation vehicle is a bus capable of 5transporting a plurality of occupants. Karlsson discloses this limitation:
wherein the regular operation vehicle is a bus capable of transporting a plurality of occupants. (Karlsson ¶0009 disclosing the pilot vehicle/lead vehicle and following vehicle, the autonomous vehicle being the following vehicle; ¶0011 further discloses that the pilot vehicle is driven by a driver in form of a human (it may also be autonomous as well); ¶0002 discloses the invention can be applied in heavy-duty vehicles such as buses and is not restricted to a truck; Examiner notes that buses are capable of transporting a plurality of occupants)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include that the regular operation vehicle is a bus capable of 5transporting a plurality of occupants as taught by Karlsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7: The operation management system according to claim 3, 
Salomon discloses that the pilot/guidance vehicle may be a land vehicle, truck, rail vehicle, etc. (¶0041), but does not explicitly disclose that the guidance vehicle is a bus capable of transporting a plurality of occupants. Karlsson discloses this limitation:
wherein the guidance vehicle is a bus capable of transporting a plurality of occupants. (Karlsson ¶0009 disclosing the pilot vehicle/lead vehicle and following vehicle, the autonomous vehicle being the following vehicle; ¶0011 further discloses that the pilot vehicle may be an autonomous vehicle; ¶0002 discloses the invention can be applied in heavy-duty vehicles such as buses and is not restricted to a truck; Examiner notes that buses are capable of transporting a plurality of occupants)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include that the guidance vehicle is a bus capable of transporting a plurality of occupants as taught by Karlsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salomon (2019/0025821) in view of Sullivan (2018/0121864) further in view of Yamaguchi (2021/0090007).

Claim 9: The operation management system according to claim 1, wherein the ECU is further configured to
Salomon in view of Sullivan discloses determining the required number if transport vehicles needed based on freight information, but does not explicitly disclose determining the required number of transport vehicles based on the determined number of freights. Yamaguchi discloses this limitation/concept:
determine the required number of transport vehicles based on the determined number of freights. (Yamaguchi ¶0082 disclosing predicting the number of delivery vehicles used to deliver a predicted package quantity based on an input variable (i.e. day of the week), and a package quantity model; ¶0083 disclosing the package quantity prediction unit predicting the quantity to be delivered; ¶0084 discloses the truck number prediction by dividing the package quantity by the load capacity of the truck, and storing the prediction as the predicted value of the trucks; ¶0088 disclosing calculating the minimum number of trucks for delivering the packages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salomon in view of Sullivan to include determining the required number of transport vehicles based on the determined number of freights as taught by Yamaguchi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Salomon in view of Sullivan in order to solve an optimization problem with the number of delivery vehicles as one variable, and to predict the number of delivery vehicles required for delivery (see ¶0002 and ¶0003 of Yamaguchi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628